Being unable to agree with the majority opinion, I respectfully dissent.
An examination of the record discloses that the defendants, assuming the role of plaintiffs seeking affirmative relief against the plaintiffs, have bottomed their defense and claim of ownership by adverse possession of the entire two acres sought to be recovered by the plaintiffs, in whom the record title is vested.
It is an undisputed fact that the defendants could not, under any state of facts adduced before the trial court, recover the entire two acres in controversy. The undisputed evidence discloses that no attempt to use a portion of such tract was ever contemplated or attempted by the defendants. The portion referred to is that part of the two acres used for burying the dead and dedicated to the public for such purpose by the natural and humane acts of the plaintiff, a religious organization and institution, and also, perhaps, some portion of the tract not yet appropriated by the laying away of the dead.
This being true, and the undisputed evidence establishing such fact, if the defendants could defeat the title of the plaintiff by invoking the statutes of limitation, it is undoubtedly true that the defendants had the burden of suing for and proving title to the fractional part that they claimed.
Conceding, for argument's sake, that suing for and claiming the whole of the two acres in controversy would entitle the defendants to recover any portion thereof that they actually reduced to possession for the required number of years, it was manifestly incumbent upon the defendants to establish, by competent evidence, the part so claimed by such description that "the court, the sheriff, or any proper authority could identify the land claimed adversely and locate it on the ground".
The quotation is taken from the opinion in Hudson et al. v. Norwood, Tex. Civ. App. 147 S.W.2d 826, 829, writ dismissed, correct judgment.
A number of authorities are cited in the opinion of Mr. Chief Justice Leslie. Many other authorities support the pronouncement.
When the testimony was all in, the trial court was without evidence on which to base a judgment for the fractional portion of the tract to which the defendants assert they undertook to make an adverse claim, and under some theory that is not made clear to the writer, rendered judgment that the plaintiffs recover no part of the tract. The judgment being in effect that the defendants recover the whole tract because they have established title by adverse possession.
Permit the writer to observe that it is difficult for him to believe that any normal human being ever had an intent in his heart to claim title adversely to property owned by any religious organization that worships the God upon Whom all natural persons lean for protection against the ills to which our flesh is heir, for comfort in times of suffering and sorrow and for hope of salvation for our souls. Such an attitude toward property owned by an organization composed of natural persons, who are feeling for God as they struggle through this vale of tears, is contrary to the impulses and desires of those who believe in Him and fear Him. And this is peculiarly true of the type of persons who say they make such claim here, people who live close to nature and close to God, *Page 556 
the evidence showing that some of the members of this Jones family are communicants in and of this church and religious body against which they now say they claim adversely.
The very acts of these defendants in providing gates and a lane and such means of entering upon and leaving the property in question, belie any intention to ever take, use, hold and claim the property adversely to those in whom the record title rests.
For the reasons given, the judgment of the trial court denying the plaintiffs recovery of the tract of land in controversy should be reversed and judgment be here rendered for the plaintiffs, and the cause remanded to the trial court for an adjudication of the equities between the parties.